Citation Nr: 9901133	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to March 
1994.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a May 1994 RO rating action which, in 
pertinent part, denied service connection for disorders of 
both the right and left knees.

During his January 1997 hearing before a member of the Board 
at the central office in Washington, D.C., the veteran 
indicated that he had additional medical evidence to submit 
to the VA.  Although the veteran was granted two, thirty day 
extensions in which to submit this evidence, no additional 
records were received.  

In April 1997, the Board remanded the veteran's claims for 
service connection for bilateral knee disorders.  Following a 
VA examination and the submission of additional evidence, the 
RO, in June 1998, granted service connection with a 10 
percent rating for the veteran's left knee disorder and 
denied service connection for the veteran's right knee 
disorder. 


REMAND

Pre-service medical records indicate that the veteran injured 
his right knee and had operative arthroscopy described as 
debridement posterior inferior pole of patella, chondroplasty 
and lateral release surgery in December 1988.  The post-
operative diagnosis was chondromalacia inferior pole of 
patella, mild subluxation, right knee. When the veteran was 
examined on entrance into service in November 1993, the 
operative report for his surgery was attached to the 
veteran's consultation report.  The prior operation was noted 
and the veteran was found fit for duty with no current 
residuals.  In March 1994, a medical board found the veteran 
unfit for duty due to problems including chondromalacia 
patella right knee.  

The veteran asserts that his preservice right knee problem 
was aggravated beyond its natural progression by inservice 
injury.  In an attempt to arrive at a medical basis upon 
which to decide this issue, the Board remanded the case in 
April 1997 so that the veteran could undergo a VA 
examination.  By that remand, the Board specifically 
requested that the VA examiner provide an opinion as to the 
medical probability that the veteran's current right and left 
knee disorders are the result of the natural progression of 
preservice disease or injury, the result of the inservice 
worsening of preservice disease or injury, or directly of 
service onset.  While the January 1998 VA examiner responded 
to this question in a March 1998 addendum regarding the 
veteran's left knee disorder, he made no such comment 
regarding the right.  Without this medical opinion, the Board 
cannot ascertain whether or not the veteran's current right 
knee problems are in part due to his inservice injury.  As 
such, the case must again be remanded.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
current right knee disability.  Any 
necessary special studies should be 
performed and all pertinent clinical 
findings should be reported in detail.  
The claims folders must be made available 
to and reviewed by the examining 
physician.  The examiners report should 
fully set forth all current complaints 
and pertinent clinical findings.  The 
examiner should specifically provide an 
opinion as to whether there was an 
increase in severity of the veterans 
underlying right knee disorder beyond its 
natural progression by some aspect of his 
period of service.  The examiners 
inquiries in this regard should include 
all structures pertinent to movement of 
the joint.  It is important for the 
examiners report to include a 
description of the etiological factors 
leading to the current state of the 
veteran's knee problems.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

2.  Thereafter, the RO should review the 
veterans claim. If the benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

	Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
